--------------------------------------------------------------------------------

Exhibit 10.8
 
                   Schedule 1 to the Deed of Amendment


INTERCREDITOR AGREEMENT


between


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. and
CME MEDIA ENTERPRISES B.V.
as Obligors;
 
CITIBANK, N.A., LONDON BRANCH
as 2010 Notes Trustee;
BNP PARIBAS TRUST CORPORATION UK LIMITED
as 2010 Security Trustee;
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
as 2011 Trustee;
 
TIME WARNER INC.
as 2014 Term Loan Agent;
 
TIME WARNER INC.
as 2014 RCF Agent;
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
as 2014 Trustee


and


TIME WARNER INC.
as 2014 Guarantor
 
Dated 21 July 2006,
(as amended and restated by a Deed of Amendment dated 16 May 2007,
by a Deed of Amendment dated 22 August 2007,
by a Deed of Amendment dated 10 March 2008,
by a Deed of Amendment dated 17 September 2009,
by a Deed of Amendment dated 29 September 2009,
by a Deed of Amendment dated 21 October 2010,
by a Deed of Amendment dated 18 February 2011,
by a Deed of Amendment dated 8 October 2012,
by a Deed of Amendment dated 2 May 2014, and
by a Deed of Amendment dated 14 November 2014.
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE 1 - DEFINITIONS
1
Section 1.01.
Definitions
2
Section 1.02.
Interpretation
7
Section 1.03.
Effect as a Deed
8
 
ARTICLE 2 - CONSENT AND ACKNOWLEDGEMENT
8
Section 2.01.
Consent and Acknowledgement
8
 
ARTICLE 3 - SHARING AND ENFORCEMENT
9
Section 3.01.
Application of Distribution Moneys
9
Section 3.02.
Notional Conversion of Amounts
10
Section 3.03.
Trust
11
Section 3.04.
Enforcement of Security
11
 
ARTICLE 4 - MISCELLANEOUS
14
Section 4.01.
Term of Agreement
14
Section 4.02.
Entire Agreement; Amendment and Waiver
15
Section 4.03.
Notices
15
Section 4.04.
Governing Law and Arbitration
15
Section 4.05.
Successors and Assigns; Third Party Rights
15
Section 4.06.
Counterparts
16






--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT
 
AGREEMENT entered into as a Deed and dated 21 July 2006 (and amended and
restated on 16 May, 2007, on 22 August 2007, 10 March 2008, 17 September 2009,
29 September 2009, 21 October 2010, 18 February 2011, 8 October 2012, 2 May
2014, and as further amended and restated on 14 November 2014) between CENTRAL
EUROPEAN MEDIA ENTERPRISES LTD. (the “Company”), CENTRAL EUROPEAN MEDIA
ENTERPRISES N.V. (“CME N.V.”), CME MEDIA ENTERPRISES B.V. (“CME B.V.”) (the
Company, CME N.V. and CME B.V. together, the “Obligors”), CITIBANK, N.A., LONDON
BRANCH (in its capacity as Trustee under the 2010 Indenture), BNP PARIBAS TRUST
CORPORATION UK LIMITED (in its capacity as Security Agent under the 2010
Indenture) (the “2010 Security Trustee”) (together with the 2010 Notes Trustee,
the “2010 Trustee”), DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation (in its capacity as Trustee and Security Agent under the 2011
Indenture) (the “2011 Trustee”), TIME WARNER INC. (in its capacity as Security
Agent under the 2014 Term Loan) (the “2014 Term Loan Agent”), TIME WARNER INC.
(in its capacity as Security Agent under the 2014 RCF) (the “2014 RCF Agent”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation (in its
capacity as Trustee and Security Agent under the 2014 Indenture) (the “2014
Trustee”), TIME WARNER INC. (in its capacity as CME Credit Guarantor and Agent
under the 2014 Reimbursement Agreement) (the “2014 Guarantor”).
 
PREAMBLE
 
WHEREAS, pursuant to an Indenture dated as of 21 October 2010 (the “2010
Indenture”) between, amongst others, CET 21 spol. s r.o. (“CET 21”), the 2010
Notes Trustee, Citibank, N.A., London Branch as Transfer Agent and Paying Agent
and Citigroup Global Markets Deutschland AG as Registrar, CET 21 has created and
issued the 2010 Notes, subject to the terms and conditions set forth in the 2010
Indenture;
 
WHEREAS, pursuant to an Indenture dated as of 18 February 2011 (the “2011
Indenture”) between, amongst others, the Company, CME N.V., CME B.V. and
Deutsche Bank Trust Company Americas as Trustee, Security Agent, Paying Agent,
Conversion Agent, Transfer Agent and Registrar, the Company has created and
issued the 2011 Notes, subject to the terms and conditions set forth in the 2011
Indenture;
 
WHEREAS, pursuant to Amended and Restated Term Loan Facility Credit Agreement,
dated as of February 28, 2014, as amended and restated as of November 14, 2014
(the “2014 Term Loan”) among the Company, the Lenders party thereto, and the
2014 Term Loan Agent, as Administrative Agent, the Lenders thereunder have made
available to the Company a term loan in the initial aggregate principal amount
of $30 million;
 
WHEREAS, pursuant to Amended and Restated Revolving Loan Facility Credit
Agreement, dated as of 2 May 2014, as amended and restated as of 14 November
2014 (the “2014 RCF”) among the Company, the Lenders party thereto, and the 2014
RCF Agent, as Administrative Agent, the Lenders thereunder have agreed to make
available to the Company a revolving credit facility in aggregate principal
amount of $115 million;
 
1

--------------------------------------------------------------------------------

WHEREAS, pursuant to an Indenture dated as of 2 May 2014 (the “2014 Indenture”)
between, amongst others, the Company, CME N.V., CME B.V. and Deutsche Bank Trust
Company Americas as Trustee, Paying Agent, Transfer Agent, Registrar and the
Security Agent, the Company has created and issued the 2014 Notes, subject to
the terms and conditions set forth in the 2014 Indenture;
 
WHEREAS, pursuant to Reimbursement Agreement, dated as of 14 November 2014 (the
“2014 Reimbursement Agreement”) between the Company and the 2014 Guarantor, the
Company has agreed to pay the 2014 Reimbursement Debt to the 2014 Guarantor;
 
WHEREAS, on or about the date hereof CET 21 has delivered a redemption notice to
the 2010 Trustee under which all outstanding 2010 Notes will be redeemed as of
14 December 2014;
 
WHEREAS, the Obligors (1) have provided the 2010 Security to the 2010 Security
Trustee for the prompt payment when due of all amounts payable in respect of the
2010 Notes Debt; (2) have provided the 2011 Security to the 2011 Trustee for the
prompt payment when due of all amounts payable in respect of the 2011 Notes
Debt; (3) have provided the 2014 Term Loan Security to the 2014 Term Loan Agent
for the prompt payment when due of all amounts payable in respect of the 2014
Term Loan Debt; (4) have provided the 2014 RCF Security to the 2014 RCF Agent
for the prompt payment when due of all amounts payable in respect of the 2014
RCF Debt, (5) have provided the 2014 Notes Security to the 2014 Trustee for the
prompt payment when due of all amounts payable in respect of the 2014 Notes Debt
and (6) have provided the 2014 Reimbursement Security to the 2014 Guarantor for
the prompt payment when due of all amounts payable in respect of the 2014
Reimbursement Debt; and
 
WHEREAS, the Parties wish to formalise the manner in which the 2010 Security
Trustee, the 2011 Trustee, the 2014 Term Loan Agent, the 2014 RCF Agent, the
2014 Trustee and the 2014 Guarantor will share in and enforce the Security on a
pari passu basis.


NOW, THIS DEED WITNESSETH AND IT IS HEREBY AGREED as follows:
 
ARTICLE 1 - DEFINITIONS
 

Section 1.01. Definitions

 
Wherever used in this Agreement (including the Preamble), unless stated
otherwise or the context otherwise requires, the terms defined in the Preamble
have the respective meanings given to them therein and the following terms have
the following meanings:
 
“2010 Notes”
means the outstanding debt securities issued under the 2010 Indenture.
 
“2010 Notes Creditor”
means each holder of the 2010 Notes and/or the 2010 Note Trustee (on its own
behalf and as applicable on behalf of the holders of the 2010 Notes).

 
2

--------------------------------------------------------------------------------

“2010 Notes Debt”
means all Liabilities of CET 21 to any 2010 Notes Creditor under or in
connection with the 2010 Notes Finance Documents.
 
“2010 Notes Discharge Date”
means the date on which the 2010 Notes Trustee is satisfied that all of the 2010
Notes Debt has been irrevocably and unconditionally discharged pursuant to
Section 8.5 of the 2010 Indenture.
   
“2010 Notes Finance Documents”
 
means the 2010 Indenture and the 2010 Security Documents.
 
“2010 Notes Trustee”
means Citibank, N.A., London Branch as Trustee under the 2010 Indenture.
 
“2010 Security”
means the security created pursuant to the 2010 Security Documents.
 
“2010 Security Documents”
means the (a) the pledge of shares in CME N.V. granted on 21 October 2010 by the
Company in favour of the 2010 Security Trustee; and (b) the pledge of shares in
CME B.V. granted on 21 October 2010 by CME N.V. in favour of the 2010 Security
Trustee.
 
“2010 Security Trustee”
means BNP Paribas Trust Corporation UK Limited as Security Trustee in respect of
the 2010 Indenture.
 
“2011 Notes”
means the outstanding debt securities issued under the 2011 Indenture.
 
“2011 Notes Creditor”
means each holder of the 2011 Notes and/or the 2011 Trustee (acting as trustee
and security agent for its own behalf and as applicable on behalf of the holders
of the 2011 Notes).
 
“2011 Notes Debt”
means all Liabilities of any Obligor to any 2011 Notes Creditor under or in
connection with the 2011 Notes Finance Documents.
 
“2011 Notes Discharge Date”
means the date on which the 2011 Trustee, as trustee, is satisfied that all of
the 2011 Notes Debt has been irrevocably and unconditionally paid and discharged
and all rights of the Company to create and issue further 2011 Notes under the
2011 Indenture have been cancelled.
   
“2011 Notes Finance Documents”
means the 2011 Indenture and the 2011 Notes Security Documents.

 
3

--------------------------------------------------------------------------------

“2011 Notes Security”
means the “Collateral” as such term is defined in Section 12.01 of the 2011
Indenture.
 
“2011 Notes Security Documents”
means the “Share Pledges” as such term is defined in Section 12.01 of the 2011
Indenture, and includes (a) the pledge of shares in CME N.V. granted on 18
February 2011 by the Company in favour of the 2011 Trustee; and (b) the pledge
of shares in CME B.V. granted on 18 February 2011 by CME N.V. in favour of the
2011 Trustee.
 
“2011 Trustee”
means Deutsche Bank Trust Company Americas, a New York banking corporation, as
Trustee under the 2011 Indenture and where relevant as Security Agent under the
2011 Indenture.
 
“2014 RCF Creditor”
means each Lender, as defined in the 2014 RCF.
 
“2014 RCF Debt”
means all Liability of any Obligor to any 2014 RCF Creditor under or in
connection with the 2014 RCF Finance Documents.
 
“2014 RCF Discharge Date”
means the date on which the 2014 RCF Agent (acting on the instructions of the
administrative agent or majority lenders under the 2014 RCF) is satisfied that
all of the 2014 RCF Debt has been irrevocably and unconditionally paid and
discharged and all rights of the Company to borrow further amounts under the
2014 RCF have been cancelled.
   
“2014 RCF Finance Documents”
means the 2014 RCF and the 2014 RCF Security Documents.
   
“2014 RCF Security”
means the security created pursuant to the 2014 RCF Security Documents.
 
“2014 RCF Security Documents”
means (a) the pledge of shares in CME N.V. granted on 2 May 2014 by the Company
in favour of the 2014 RCF Agent; and (b) the pledge of shares in CME B.V.
granted on 2 May 2014 by CME N.V. in favour of the 2014 RCF Agent.
   
“2014 Term Loan Creditor”
means each Lender, as defined in the 2014 Term Loan.
   
“2014 Term Loan Debt”
means all Liability of any Obligor to the 2014 Term Loan Creditor under or in
connection with the 2014 Term Loan Finance Documents.

 
4

--------------------------------------------------------------------------------

“2014 Term Loan Discharge Date”
means the date on which the 2014 Term Loan Agent (acting on the instructions of
the administrative agent or majority lenders under the 2014 Term Loan) is
satisfied that all of the 2014 Term Loan Debt has been irrevocably and
unconditionally paid and discharged and all rights of the Company to borrow
further amounts under the 2014 Term Loan have been cancelled.
   
“2014 Term Loan Finance Documents”
means the 2014 Term Loan and the 2014 Term Loan Security Documents.
   
“2014 Term Loan Security”
means the security created pursuant to the 2014 Term Loan Security Documents.
   
“2014 Term Loan Security Documents”
means (a) the pledge of shares in CME N.V. granted on 2 May 2014 by the Company
in favour of the 2014 Term Loan Agent; and (b) the pledge of shares in CME B.V.
granted on 2 May 2014 by CME N.V. in favour of the 2014 Term Loan Agent.
   
“2014 Notes”
means the outstanding debt securities issued under the 2014 Indenture.
 
“2014 Notes Creditor”
means each holder of the 2014 Notes and/or the 2014 Trustee (acting as trustee
and security agent on its own behalf and as applicable on behalf of the holders
of the 2014 Notes).
 
“2014 Notes Debt”
means all Liabilities of any Obligor to any 2014 Notes Creditor under or in
connection with the 2014 Notes Finance Documents.
   
“2014 Notes Discharge Date”
means the date on which the 2014 Trustee, as trustee, is satisfied that all of
the 2014 Notes Debt has been irrevocably and unconditionally paid and discharged
and all rights of the Company to create and issue further 2014 Notes under the
2014 Indenture have been cancelled.
 
“2014 Notes Finance Documents”
means the 2014 Indenture and the 2014 Notes Security Documents.
   
“2014 Notes Security”
means the “Collateral” as such term is defined in Section 1.1 of the 2014
Indenture.
 
“2014 Notes Security Documents”
means the “Security Documents” as such term is defined in Section 1.1 of the
2014 Indenture, and includes (a) the pledge of shares in CME N.V. granted on 2
May 2014 by the Company in favour of the 2014 Trustee; and (b) the pledge of
shares in CME B.V. granted on 2 May 2014 by CME N.V. in favour of the 2014
Trustee.

 
5

--------------------------------------------------------------------------------

“2014 Trustee”
means Deutsche Bank Trust Company Americas, a New York banking corporation, as
Trustee under the 2014 Indenture and where relevant as Security Agent under the
2014 Indenture.
   
“2014 Reimbursement Debt”
means all Liability of any Obligor to the 2014 Guarantor under or in connection
with the 2014 Reimbursement Documents.
   
“2014 Reimbursement Discharge Date”
means the date on which the 2014 Guarantor is satisfied that all of the
Liabilities of any of the Obligor have been discharged under the 2014
Reimbursement Agreement.
   
“2014 Reimbursement Documents”
means the 2014 Reimbursement Agreement and the 2014 Reimbursement Security
Documents.
   
“2014 Reimbursement Security”
means the security created pursuant to the 2014 Reimbursement Security
Documents.
   
“2014 Reimbursement Security Documents”
means (a) the pledge of shares in CME N.V. granted on or about the date hereof
by the Company in favour of the 2014 Guarantor; and (b) the pledge of shares in
CME B.V. granted on or about the date hereof by CME N.V. in favour of the 2014
Guarantor.
   
“Amount Outstanding”
means the aggregate of the Liabilities at any time and from time to time owing
and unpaid by any of the Obligors in respect of the 2010 Notes Debt, 2011 Notes
Debt, the 2014 Term Loan Debt, the 2014 RCF Debt, the 2014 Notes Debt and the
2014 Reimbursement Debt.
 
 “Distribution Moneys”
means any moneys received by any of the Secured Parties or any person acting on
behalf, or on the instructions, of any of them from the enforcement of the
Security or any part thereof.
 
“Enforcement Notice”
shall have the meaning ascribed to it in Section 3.04(g).

 
6

--------------------------------------------------------------------------------

 “Finance Document”
means each of the 2010 Notes Finance Documents (until the 2010 Notes Discharge
Date), the 2011 Notes Finance Documents, the 2014 Term Loan Finance Documents,
the 2014 RCF Finance Documents, the 2014 Notes Finance Document, the 2014
Reimbursement Documents and this Agreement.
 
“Foreign Exchange Event”
means the unavailability of foreign exchange, or any prohibition or restriction
imposed as a result of a moratorium or debt rescheduling by the central bank or
any other governmental agency or authority within any relevant jurisdiction
where the payment of any Amount Outstanding shall be made or where any
Distribution Moneys are recovered.
   
“Liability”
means, in relation to any Finance Document, any present or future liability
(actual or contingent) which is or may be payable or owing under or in
connection with that Finance Document, whether or not matured or liquidated,
including (without limitation) in respect of principal, interest, default
interest, commission, charges, fees, expenses, indemnities and other amounts
provided for therein.
 
“Party”
means any Obligor, the 2010 Notes Trustee (until the 2010 Notes Discharge Date),
the 2010 Security Trustee (until the 2010 Notes Discharge Date), the 2011
Trustee, the 2014 Term Loan Agent, the 2014 RCF Agent, the 2014 Trustee or the
2014 Guarantor as the context requires.
 
 “Secured Parties”
means the 2010 Security Trustee (until the 2010 Notes Discharge Date), 2011
Trustee, the 2014 Term Loan Agent, the 2014 RCF Agent, the 2014 Trustee and the
2014 Guarantor.
 
“Security”
means the 2010 Security (until the 2010 Notes Discharge Date), the 2011 Notes
Security, the 2014 Term Loan Security, the 2014 RCF Security, the 2014 Notes
Security and the 2014 Reimbursement Security.
 
“Security Documents”
means the 2010 Security Documents (until the 2010 Notes Discharge Date), the
2011 Notes Security Documents, the 2014 Term Loan Security Documents, the 2014
RCF Security Documents, the 2014 Notes Security Documents and the 2014
Reimbursement Security Documents.
 
 “USD” or “$”
means the lawful currency of the United States of America.




Section 1.02. Interpretation

 

(a) In this Agreement, unless the context otherwise requires, words denoting the
singular include the plural and vice versa, words denoting persons include
corporations, partnerships and other legal persons and references to a person
include its successors and permitted assigns.

 
7

--------------------------------------------------------------------------------

(b) In this Agreement, a reference to a specified Article or Section shall be
construed as a reference to that specified Article or Section of this Agreement.

 

(c) In this Agreement, a reference to an agreement shall be construed as a
reference to such agreement as it may be amended, varied, supplemented, novated
or assigned from time to time.

 

(d) In this Agreement, the headings and the Table of Contents are inserted for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

Section 1.03. Effect as a Deed

 
This Agreement is intended to take effect as a Deed.


ARTICLE 2 - CONSENT AND ACKNOWLEDGEMENT
 

Section 2.01. Consent and Acknowledgement

 

(a) Each of the 2010 Security Trustee and the 2010 Notes Trustee hereby
acknowledges the creation and existence of 2011 Notes Security, the 2014 Term
Loan Security, the 2014 RCF Security, the 2014 Notes Security and the 2014
Reimbursement Security on a pari passu basis with the 2010 Security in right and
priority of payment, without any preference between themselves (until the 2010
Notes Discharge Date).

 

(b) The 2011 Trustee hereby acknowledges the creation and existence of the 2010
Security (until the 2010 Notes Discharge Date), the 2014 Term Loan Security, the
2014 RCF Security, the 2014 Notes Security and the 2014 Reimbursement Security
on a pari passu basis with the 2011 Notes Security in right and priority of
payment, without any preference between themselves.

 

(c) The 2014 Term Loan Agent hereby acknowledges the creation and existence of
the 2010 Security (until the 2010 Notes Discharge Date), the 2011 Notes
Security, the 2014 RCF Security, the 2014 Notes Security and the 2014
Reimbursement Security on a pari passu basis with the 2014 Term Loan Security in
right and priority of payment, without any preference between themselves.

 

(d) The 2014 RCF Agent hereby acknowledges the creation and existence of the
2010 Security (until the 2010 Notes Discharge Date), the 2011 Notes Security,
the 2014 Term Loan Security, the 2014 Notes Security and the 2014 Reimbursement
Security on a pari passu basis with the 2014 RCF Security in right and priority
of payment, without any preference between themselves.

 

(e) The 2014 Trustee hereby acknowledges the creation and existence of the 2010
Security (until the 2010 Notes Discharge Date), the 2011 Notes Security, the
2014 Term Loan Security, the 2014 RCF Security and the 2014 Reimbursement
Security on a pari passu basis with the 2014 Notes Security in right and
priority of payment, without any preference between themselves.

 
8

--------------------------------------------------------------------------------

(f) The 2014 Guarantor hereby acknowledges the creation and existence of the
2010 Security (until the 2010 Notes Discharge Date), the 2011 Notes Security,
the 2014 Term Loan Security, the 2014 RCF Security and the 2014 Notes Security
on a pari passu basis with the 2014 Reimbursement Security in right and priority
of payment, without any preference between themselves.

 

(g) Each of the Parties to this Agreement hereby acknowledges and agrees that as
of the 2010 Notes Discharge Date (and without prejudice to the effectiveness of
this clause), this Agreement shall be read and construed as if all references to
the 2010 Indenture, the 2010 Notes, the 2010 Notes Creditor, the 2010 Notes
Debt, the 2010 Notes Discharge Date, the 2010 Notes Finance Documents, the 2010
Notes Trustee, the 2010 Trustee, the 2010 Security, the 2010 Security Documents
and the 2010 Security Trustee had been deleted in their entirety.

 

(h) The Obligors, the 2011 Trustee, the 2014 Trustee, the 2014 Term Loan Agent,
the 2014 RCF Agent, and the 2014 Guarantor hereby acknowledge and confirm that
as of the 2010 Notes Discharge Date, each of the 2010 Security Trustee and the
2010 Notes Trustee will be released from all of their obligations under this
Agreement.

 

(i) The 2010 Notes Trustee and the 2010 Security Trustee each hereby confirm,
acknowledge and agree that as of the 2010 Notes Discharge Date they will have no
further rights or interests in respect of this Agreement and shall not be deemed
to be a Party to this Agreement for the purpose of any amendments to this
Agreement after the 2010 Notes Discharge Date.

 

(j) The Obligors hereby agree to the terms of this Agreement and undertake with
the Secured Parties to observe the provisions hereof and not to do or omit to do
anything which may prejudice or adversely affect the enforcement of such
provisions.



ARTICLE 3 - SHARING AND ENFORCEMENT
 

Section 3.01. Application of Distribution Moneys

 

(a) Unless and until the whole of the Amount Outstanding has been paid in full,
all Distribution Moneys shall, as among the 2010 Security Trustee, the 2011
Trustee, the 2014 Term Loan Agent, the 2014 RCF Agent, the 2014 Trustee and the
2014 Guarantor, be applied and divided as follows:

 

(1) first, pro rata in paying all proper costs, charges and expenses incurred by
the Secured Parties in the enforcement of the Security or any part thereof or
otherwise in collecting Distribution Moneys, which will be pro rata to the
Amount Outstanding under the 2010 Notes Debt (until the 2010 Notes Discharge
Date), the 2011 Notes Debt, the 2014 Term Loan Debt, the 2014 RCF Debt, the 2014
Notes Debt and the 2014 Reimbursement Debt respectively;

 
9

--------------------------------------------------------------------------------

(2) next, pro rata in paying to each of the Secured Parties the part of the
Amount Outstanding which is due and payable to it in respect of the 2010 Notes
Debt (until the 2010 Notes Discharge Date), the 2011 Notes Debt, the 2014 Term
Loan Debt, the 2014 RCF Debt, the 2014 Notes Debt and the 2014 Reimbursement
Debt, respectively, and, if applicable, in accordance with Section 3.01(b); and

 

(3) last, in paying the surplus (if any) to the person or persons entitled
thereto.

 

(b) If the Distribution Moneys are or may be insufficient to pay in full all
amounts due under Section 3.01(a)(1) or 3.01(a)(2), as the case may be, then the
Distribution Moneys shall be apportioned for payment under Section 3.01(a)(1) or
3.01(a)(2), as the case may be, ratably and without preference or priority
between the Secured Parties in the proportions that the part of the Amount
Outstanding which is due in respect of, respectively, the 2010 Notes Debt (until
the 2010 Notes Discharge Date), the 2011 Notes Debt, the 2014 Term Loan Debt,
the 2014 RCF Debt, the 2014 Notes Debt and the 2014 Reimbursement Debt at the
date of such payment bears to the whole of the Amount Outstanding at such date. 
Pending such payment, such Distribution Moneys shall be held in a segregated
interest-bearing deposit account, and interest thereon shall form part of the
Distribution Moneys for payment under Section 3.01(a)(1) or 3.01(a)(2).

 

(c) Notwithstanding any other provision of this Agreement, during the existence
of a Foreign Exchange Event, none of the Secured Parties shall be required to
share with the others any Distribution Moneys in a currency other than the local
currency of the jurisdiction of such recovery (in this Section 3.01(c) referred
to as the “Local Currency”) or proceeds of any Distribution Moneys which it
recovers pro rata in accordance with Section 3.01(a) and 3.01(b) in any currency
other than the Local Currency.

 

Section 3.02. Notional Conversion of Amounts

 
For the purposes of determining the respective entitlements of the Secured
Parties between themselves at any time or from time to time to any Distribution
Moneys, the Secured Parties shall use USD as the currency of reference.  Any
amounts expressed in currencies other than USD shall be notionally converted
into USD at the effective rate of exchange for buying USD on the date of such
payment as publicly reported by Bloomberg Financial Markets.  If, in the case of
any particular currency, there is no such effective rate of exchange on such
date, any amount expressed in that currency shall be notionally converted into
USD at such rate of exchange as may be reasonably determined by the 2010 Notes
Trustee until the 2010 Notes Discharge Date (in respect of the 2010 Notes Debt),
the 2011 Trustee (in respect of the 2011 Notes Debt), the 2014 Term Loan Agent
(in respect of the 2014 Term Loan Debt), the 2014 RCF Agent (in respect of the
2014 RCF Debt), the 2014 Trustee (in respect of the 2014 Notes Debt) and the
2014 Guarantor (in respect of the 2014 Reimbursement Debt) on the basis of the
most recent information provided by the International Monetary Fund.
 
10

--------------------------------------------------------------------------------

Section 3.03. Trust

 
In the event that any of the Secured Parties receives any Distribution Moneys in
excess of their respective entitlement under this Article, such Secured Party
shall promptly notify the remaining Secured Parties and hold any such excess
moneys in trust for the remaining Secured Parties, to whom it shall account
therefor as soon as the respective entitlement of each of the Secured Parties
has been established pursuant to the provisions of this Agreement.
 

Section 3.04. Enforcement of Security

 

(a) Until the 2010 Notes Discharge Date, the 2010 Security Trustee (acting on
instructions of the 2010 Notes Trustee) shall be obliged to notify the 2011
Trustee, the 2014 Term Loan Agent, the 2014 RCF Agent, the 2014 Trustee and the
2014 Guarantor promptly:

 

(i) in the event that the 2010 Security Trustee becomes aware that the 2010
Security has become enforceable;

 

(ii) in the event that amounts outstanding in respect of the 2010 Notes Debt
have become immediately due and payable under Section 6.2 of the 2010 Indenture;
and

 

(iii) upon the 2010 Notes Trustee first making demand with respect to all or any
part of the 2010 Notes Debt.

 

(b) The 2011 Trustee shall be obliged to notify the 2010 Security Trustee (until
the 2010 Notes Discharge Date), the 2014 Term Loan Agent, the 2014 RCF Agent,
the 2014 Trustee and the 2014 Guarantor, promptly:

 

(i) in the event that the 2011 Trustee becomes aware that the 2011 Notes
Security has become enforceable;

 

(ii) in the event that amounts outstanding in respect of the 2011 Notes Debt
have become immediately due and payable under Section 6.02 of the 2011
Indenture; and

 

(iii) upon first making demand with respect to all or any part of the 2011 Notes
Debt.




(c) The 2014 Term Loan Agent (acting on the instructions of the administrative
agent or majority lenders under the 2014 Term Loan) shall be obliged to notify
the 2010 Security Trustee (until the 2010 Notes Discharge Date), the 2011
Trustee, the 2014 RCF Agent, the 2014 Trustee and the 2014 Guarantor, promptly:

 

(i) in the event that the 2014 Term Loan Agent becomes aware that the 2014 Term
Loan Security has become enforceable;

 

(ii) in the event that amounts outstanding in respect of the 2014 Term Loan Debt
have become immediately due and payable under Section 6.01 of the 2014 Term
Loan; and

 
11

--------------------------------------------------------------------------------

(iii) upon first making demand with respect to all or any part of the 2014 Term
Loan Debt.

 

(d) The 2014 RCF Agent (acting on the instructions of the administrative agent
or majority lenders under the 2014 RCF) shall be obliged to notify the 2010
Security Trustee (until the 2010 Notes Discharge Date), the 2011 Trustee, the
2014 Term Loan Agent, the 2014 Trustee and the 2014 Guarantor, promptly:

 

(i) in the event that the 2014 RCF Agent becomes aware that the 2014 RCF
Security has become enforceable;

 

(ii) in the event that amounts outstanding in respect of the 2014 RCF Debt have
become immediately due and payable under Section 6.01 of the 2014 RCF; and

 

(iii) upon first making demand with respect to all or any part of the 2014 RCF
Debt.

 

(e) The 2014 Trustee shall be obliged to notify the 2010 Security Trustee (until
the 2010 Notes Discharge Date), the 2011 Trustee, the 2014 Term Loan Agent, the
2014 RCF Agent and the 2014 Guarantor, promptly:

 

(i) in the event that the 2014 Trustee becomes aware that the 2014 Notes
Security has become enforceable;

 

(ii) in the event that amounts outstanding in respect of the 2014 Notes Debt
have become immediately due and payable under Section 6.2 of the 2014 Indenture;
and

 

(iii) upon first making demand with respect to all or any part of the 2014 Notes
Debt.

 

(f) The 2014 Guarantor shall be obliged to notify the 2010 Security Trustee
(until the 2010 Notes Discharge Date), the 2011 Trustee, the 2014 Term Loan
Agent, the 2014 RCF Agent and the 2014 Trustee promptly:

 

(i) in the event that the 2014 Guarantor becomes aware that the 2014
Reimbursement Security has become enforceable;

 

(ii) in the event that amounts outstanding in respect of the 2014 Reimbursement
Debt have become immediately due and payable under Section 6.01 of the 2014
Reimbursement Agreement; and

 

(iii) upon the 2014 Guarantor first making demand with respect to all or any
part of the 2014 Reimbursement Debt.

 

(g) If any of the Security becomes enforceable, the 2010 Security Trustee
(acting on the instructions of the 2010 Notes Trustee, and only until the 2010
Notes Discharge Date), the 2011 Trustee (acting on its own behalf), the 2014
Term Loan Agent (acting on the instructions of the administrative agent or
majority lenders under the 2014 Term Loan), the 2014 RCF Agent (acting on the
instructions of the administrative agent or majority lenders under the 2014
RCF), the 2014 Trustee (acting on its own behalf) and the 2014 Guarantor (acting
on its own behalf) may (but shall not be obliged to) consult with the other
Secured Parties and endeavour to agree a course of action under the Finance
Documents.  Notwithstanding the foregoing, at any time that any of the Security
has become enforceable, the 2010 Security Trustee (acting on the instructions of
the 2010 Notes Trustee, and only until the 2010 Notes Discharge Date), the 2011
Trustee (acting on its own behalf), the 2014 Term Loan Agent (acting on the
instructions of the administrative agent or majority lenders under the 2014 Term
Loan), the 2014 RCF Agent (acting on the instructions of the administrative
agent or majority lenders under the 2014 RCF), the 2014 Trustee (acting on its
own behalf) and the 2014 Guarantor (acting on its own behalf), may, by notice to
the other Secured Parties (an “Enforcement Notice”), request a joint enforcement
of the Security in accordance with paragraph (i).

 
12

--------------------------------------------------------------------------------

(h) For the avoidance of doubt, following the 2010 Notes Discharge Date, neither
the 2010 Security Trustee nor the 2010 Notes Trustee will have any right or
obligation to issue an Enforcement Notice, nor will the Secured Parties have any
obligation to consult with or obtain the agreement of the 2010 Security Trustee
and the 2010 Notes Trustee to issue an Enforcement Notice.

 

(i) If an Enforcement Notice is served by the 2010 Security Trustee (acting on
the instructions of the 2010 Notes Trustee, and only until the 2010 Notes
Discharge Date), the 2011 Trustee (acting on its own behalf), the 2014 Term Loan
Agent (acting on the instructions of the administrative agent or majority
lenders under the 2014 Term Loan), the 2014 RCF Agent (acting on the
instructions of the administrative agent or majority lenders under the 2014
RCF), the 2014 Trustee (acting on its own behalf) and/or the 2014 Guarantor
(acting on its own behalf), then the Secured Parties shall (to the extent not
already so due and payable) declare all amounts of the 2010 Notes Debt, the 2011
Notes Debt, the 2014 Term Loan Debt, the 2014 RCF Debt, the 2014 Notes Debt and
the 2014 Reimbursement Debt, respectively, to be immediately due and payable
under Section 6.2 of the 2010 Indenture, Section 6.02 of the 2011 Indenture,
Section 6.01 of the 2014 Term Loan, Section 6.01 of the 2014 RCF, Section 6.2 of
the 2014 Indenture or Section 6.01 of the 2014 Reimbursement Agreement and shall
co-operate with each other to enforce the Security on a pari passu basis and in
accordance with the following provisions:

 

(i) the 2010 Security (until the 2010 Notes Discharge Date), the 2011 Notes
Security, the 2014 Term Loan Security, the 2014 RCF Security, the 2014 Notes
Security and the 2014 Reimbursement Security shall be enforced jointly,
including by means of an enforcement by the party holding the security right
that is most senior in priority and, so far as practicable, by the same method;

 

(ii) such enforcement will be effected with the aim of maximising recoveries
with the objective of achieving an expeditious realisation of assets subject to
the Security; and

 

(iii) in the case of the exercise of a power of sale in accordance with the
Security Documents, each of the Secured Parties shall execute such release or
other necessary document (if any) so as to permit a good title free from any
Security to be passed to the purchasers.

 
13

--------------------------------------------------------------------------------

(j) For the avoidance of doubt, neither the 2010 Security Trustee (acting on
instructions of the 2010 Notes Trustee, and only until the 2010 Notes Discharge
Date), the 2011 Trustee (acting on its own behalf), the 2014 Term Loan Agent
(acting on the instructions of the administrative agent or majority lenders
under the 2014 Term Loan), the 2014 RCF Agent (acting on the instructions of the
administrative agent or majority lenders under the 2014 RCF), the 2014 Trustee
(acting on its own behalf) nor the 2014 Guarantor (acting on its own behalf)
shall be prevented from separately commencing enforcement action under the 2010
Security (until the 2010 Notes Discharge Date), the 2011 Notes Security, the
2014 Term Loan Security, the 2014 RCF Security, the 2014 Notes Security or the
2014 Reimbursement Security (as applicable), at any time prior to an Enforcement
Notice having been served by the other Secured Parties, provided that, such
Secured Party seeking to enforce its Security has delivered an Enforcement
Notice on the other Secured Parties prior to commencing such action.

 

(k) Each of the Secured Parties shall keep the other Secured Parties informed of
any proceedings to enforce the Security or any part thereof, any other
proceedings against the Company and any other material matters which may affect
the operation of this Agreement.

 

(l) In each case in the absence of manifest error: (i) until the 2010 Notes
Discharge Date, the global notes representing the 2010 Notes and the relevant
entries thereon shall be conclusive evidence of the principal amount of the 2010
Notes Debt from time to time; (ii) the global notes representing the 2011 Notes
and the relevant entries thereon shall be conclusive evidence of the principal
amount of the 2011 Notes Debt from time to time, (iii) the entries made in the
account maintained by the 2014 Term Loan Agent shall be conclusive evidence of
the principal amount outstanding of the 2014 Term Loan Debt from time to time,
(iv) the entries made in the account maintained by the 2014 RCF Agent shall be
conclusive evidence of the principal amount outstanding of the 2014 RCF Debt
from time to time and (v) the global notes representing the 2014 Notes and the
relevant entries thereon shall be conclusive evidence of the principal amount of
the 2014 Notes Debt from time to time and (vi) the notification of the 2014
Guarantor to the Company pursuant to the 2014 Reimbursement Agreement shall be
conclusive evidence of any amounts due with respect to the 2014 Reimbursement
Debt from time to time.



ARTICLE 4 - MISCELLANEOUS
 

Section 4.01. Term of Agreement

 
This Agreement shall continue in force until the latest of the occurrence of any
of the 2010 Notes Discharge Date, 2011 Notes Discharge Date, the 2014 Term Loan
Discharge Date, the 2014 RCF Discharge Date, the 2014 Notes Discharge Date and
the 2014 Reimbursement Discharge Date.
 
14

--------------------------------------------------------------------------------

Section 4.02. Entire Agreement; Amendment and Waiver

 
This Agreement and the documents referred to herein constitute the entire
obligation of the Parties with respect to the subject matter hereof and shall
supersede any prior expressions of intent or understandings with respect to this
transaction.  Any amendment to this Agreement (including, without limitation,
this Section 4.02) shall be in writing, signed by all Parties.  Nothing in this
Agreement alters the release of (i) the 2010 Security pursuant to the 2010
Indenture, (ii) the 2011 Notes Security pursuant to the 2011 Indenture, (iii)
the 2014 Term Loan Security pursuant to the 2014 Term Loan, (iv) the 2014 RCF
Security pursuant to the 2014 RCF, (v) the 2014 Notes Security pursuant to the
2014 Indenture or (vi) the 2014 Reimbursement Security pursuant to the 2014
Reimbursement Agreement.
 

Section 4.03. Notices

 
Any notice or other communication to be given or made under this Agreement to
any Party shall be in writing.  Except as otherwise provided in this Agreement,
such notice or other communication shall be deemed to have been duly given or
made when it is delivered by hand, courier or facsimile transmission to the
Party to which it is required or permitted to be given or made at such Party’s
address specified below its signature to this Agreement or at such other address
as such Party designates by notice to the Party giving or making such notice or
other communication.
 

Section 4.04. Governing Law and Arbitration

 

(a) This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of England.

 

(b) Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity hereof, shall be settled by
arbitration in accordance with the UNCITRAL Arbitration Rules as at present in
force.  There shall be one arbitrator and the appointing authority shall be the
London Court of International Arbitration.  The seat and place of arbitration
shall be London, England and the English language shall be used throughout the
arbitral proceedings.  The Parties hereby waive any rights under the Arbitration
Act 1996 or otherwise to appeal any arbitration award to, or to seek
determination of a preliminary point of law by, the courts of England.

 

Section 4.05. Successors and Assigns; Third Party Rights

 

(a) This Agreement shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto; provided, however, that none of
the 2010 Notes Trustee, the 2010 Security Trustee, the 2011 Trustee, the 2014
Term Loan Agent, the 2014 RCF Agent, the 2014 Trustee, or the 2014 Guarantor
shall assign or transfer any interest it has under this Agreement or the
Security unless the assignee or transferee undertakes to be bound by the
provisions of this Agreement.

 
15

--------------------------------------------------------------------------------

(b) For the avoidance of doubt, the Obligors shall not have any rights under
this Agreement, the provisions of which are only for the benefit of the 2010
Notes Trustee (until the 2010 Notes Discharge Date), the 2010 Security Trustee
(until the 2010 Notes Discharge Date), the 2011 Trustee, the 2014 Term Loan
Agent, the 2014 RCF Agent, the 2014 Trustee, or the 2014 Guarantor (as
applicable).

 

(c) Except as provided in this Section 4.05, none of the terms of this Agreement
are intended to be enforceable by any third party. A person who is not a party
to this Agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce or to enjoy the benefit of any term of this Agreement.

 

Section 4.06. Counterparts

 
This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.


[Intentionally left blank]


 
16

--------------------------------------------------------------------------------